In setting aside a verdict, the trial judge is acting in the exercise of a legal discretion, and his action will not be disturbed by us unless it clearly appears that the discretion was abused; and in passing upon the question of abuse, great weight should be given to his opinion, and every assumption made in favor of its correctness. Robinson v. Backes, 91 Conn. 457, 460,99 A. 1057; Roma v. Thames River Specialties Co.,90 Conn. 18, 96 A. 169.
A careful examination of the evidence presented on the trial discloses that the trial court did not abuse its discretion in ruling in substance that the jury could not reasonably have found the issues presented to them by the pleadings in favor of the plaintiff.
   There is no error.